—Order, Supreme Court, New York County (Lewis Friedman, J.), entered on or about June 1, 1994, which, inter alia, denied defendant’s motion to vacate an order granted on default awarding plaintiff, inter alia, temporary maintenance and child support and interim counsel fees, and order, same court and Justice, entered on or about December 16, 1994, which granted plaintiff’s motion for, inter alia, a judgment of arrears, unanimously affirmed, without costs.
The IAS Court properly exercised its discretion in refusing to relieve defendant of his default on plaintiff’s motion for pendente lite relief. Defendant was well aware of the return date of the motion, and after four appearances, and repeated requests for adjournments by defendant, he inexcusably failed *307to submit any opposition to the motion. Nor did defendant demonstrate a meritorious defense on his motion to vacate the default. Since defendant did not submit any competent proof refuting the claimed arrears, plaintiff is entitled to a money judgment. Concur — Murphy, P. J., Rosenberger, Ross, Nardelli and Mazzarelli, JJ.